Exhibit 10.4

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code

Page 1 of 5

Firm-Fixed-Price

 

 

 

 

 

 

2. Amendment/Modification No.

3. Effective Date

4. Requisition/Purchase Req. No.

5. Project No. (If applicable)

 

 

 

 

P00017

2010 May 04     

SEE SCHEDULE

 

 

 

 

 

6. Issued By

Code

W56HZV

7. Administered By (If other than Item 6)

Code

S1103A

 

 

U.S. ARMY CONTRACTING COMMAND

CCTA-ADED

REBECCA TABOR (586) 282-6290

DCMA ATLANTA

2300 LAKE PARK DRIVE, SUITE 300

SMYRNA, GA 30080

WARREN, MICHIGAN 48397-5000

 

HTTP://CONTRACTING.TACOM.ARMY.MIL

 

WEAPON SYSTEM: WPN SYS: UR

 

EMAIL: REBECCA.TABOR@US.ARMY.MIL

SCD  A            PAS  NONE                      ADP PT  HQ0338

 

 

8. Name And Address Of Contractor (No., Street, County, State and Zip Code)

 

FORCE PROTECTION INDUSTRIES, (INC)

9801 HIGHWAY 78

LADSON, SC 29456-3802

 

o

9A. Amendment Of Solicitation No.

o

9B. Dated (See Item 11)

x

10A. Modification Of Contract/ Order No.
W56HZV-08-C-0028

TYPE BUSINESS: Large Business Performing in U.S.

 

 

Code: 1EFH8

Facility Code

o

10B. Dated (See Item 13)

 

 

 

2007NOV02

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers

 

o is extended.  o is not extended.

 

Offers must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning                    copies of the
amendments; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers.  FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. Accounting And Appropriation Data (If required)

ACRN: AD NET INCREASE: $4,972,523.00

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

KIND MOD CODE: 6

It Modifies The Contract/Order No. As Described In Item 14.

 

o

A.

This Change Order Is Issued Pursuant To:

The Changes Set Forth In Item 14 Are Made In

 

 

The Contract/Order No. In Item 10A.

 

 

 

o

B.

The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation date, etc.)
Set Forth In Item 14, Pursuant To The Authority of FAR 43.103(b).

 

 

 

o

C.

This Supplemental Agreement Is Entered Into Pursuant To Authority Of:

 

 

 

x

D.

Other (Specify type of modification and authority)  Mutual Agreement of the
Parties

 

 

 

E.  IMPORTANT:  Contractor          o is not,         x  is required to sign
this document and return                            copies to the Issuing
Office.

 

14. Description Of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

SEE SECOND PAGE FOR DESCRIPTION

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. Name And Title Of Signer (Type or print)

16A. Name And Title Of Contracting Officer (Type or print)

Otis Byrd, Vice President of Contracts

VICTOR J. VAUGHN

 

VICTOR.VAUGHN@US.ARMY.MIL   (586)574-8283

 

 

 

 

15B. Contractor/Offeror

15C. Date Signed

16B. United States Of America

16C. Date Signed

 

 

 

 

 

 

 

 

/s/ Otis Byrd

 

5/4/2010

By

/s/ Victor Vaughn

 

2010 May 04

 

(Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

 

 

NSN 7540-01-152-8070

30-105-02

STANDARD FORM 30 (Rev. 10-83)

PREVIOUS EDITIONS UNUSABLE

 

Prescribed by GSA FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

Reference No. of Document Being Continued

CONTINUATION SHEET

 

PIIN/SIIN W56HZV-08-C-0028

 

MOD/AMD P00017

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, (INC)

 

 

 

SECTION A - SUPPLEMENTAL INFORMATION

 

1. The purpose of this Modification P00017 to Contract W56HZV-08-C-0028 is to
incorporate the following into this contract:

 

SECTION B:

 

Exercise Option CLIN 3100AA, [***] each Buffalo A2 Vehicles,

NTE: $[***], Undefinitized: $[***].

 

SECTION I:

 

Change Clause 52.216-24, Limitation of Government Liability accordingly.

 

Change Clause 252.217-7027, Contract Definitization, definitization schedule has
been extended.

 

2. Modification P00016 is corrected to read: “Add CLINs 3100AL and 3100AM.

 

3. As a result of this modification, the total dollar amount of the contract is
increased by $4,972,523.00 from $133,026,853.59 to $137,999,376.59. The Not to
Exceed amount of this contract is increased by $62,416,440.00 from
$159,623,239.00 to $222,039,679.00.

 

4. The FAR Clause 52.216-24, Limitation of Liability and DFAR Clause
252.217-7027, Contract Definitization, applies to CLINs 1200AA, 1200AG, 1200AH,
1201AA, 1202AA, 2100AA, 2101AA, 2101AB, 2101AC, 3100AA, 310AL and 3100AM only.

 

5. All other contract terms and conditions remain unchanged and in full force
and effect.

 

*** END OF NARRATIVE A0020 ***

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

Reference No. of Document Being Continued

 

CONTINUATION SHEET

 

PIIN/SIIN W56HZV-08-C-0028

 

MOD/AMD P00017

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, (INC)

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3100

 

NSN: 2320-01-567-4930

SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3100AA

 

THIRD ORDERING PERIOD

 

[***]

 

EA

 

$ UNDEFINITIZED

 

$

[***]

 

 

 

 

 

 

 

 

 

NOT TO EXCEED

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN: MPCV 60 BUFFALO A2

 

 

 

 

 

 

 

 

 

 

 

PRON: P196M0582T    PRON AMD:  04       ACRN:  AD

 

 

 

 

 

 

 

 

 

 

 

AMS CD: 51108360009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION: Origin

ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC

 

 

 

SUPPL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REL CD

 

MILSTRIP

 

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV9209G800

 

Y00000

 

M

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

7

 

31-OCT-2010

 

 

 

 

 

 

 

 

 

 

 

002

 

7

 

30-NOV-2010

 

 

 

 

 

 

 

 

 

 

 

003

 

7

 

31-DEC-2010

 

 

 

 

 

 

 

 

 

 

 

004

 

7

 

31-JAN-2011

 

 

 

 

 

 

 

 

 

 

 

005

 

7

 

28-FEB-2011

 

 

 

 

 

 

 

 

 

 

 

006

 

7

 

31-MAR-2011

 

 

 

 

 

 

 

 

 

 

 

007

 

7

 

30-APR-2011

 

 

 

 

 

 

 

 

 

 

 

008

 

7

 

31-MAY-2011

 

 

 

 

 

 

 

 

 

 

 

009

 

4

 

30-JUN-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

Reference No. of Document Being Continued

 

CONTINUATION SHEET

 

PIIN/SIIN W56HZV-08-C-0028

 

MOD/AMD P00017

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, (INC)

 

 

 

 

 

 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

LINE
ITEM

 

PRON/
AMS/CD/
MIPR

 

ACRN

 

OBLG STAT/
JOB ORD NO

 

PRIOR AMOUNT

 

INCREASE/DECREASE
AMOUNT

 

CUMULATIVE
AMOUNT

 

3100AA

 

P196M0582T 51108360009 P19P50091CMBS

 

AD

 

1

9ZCMB5

 

$

0.00

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

[***]

 

 

 

 

SERVICE
NAME

 

NET CHANGE
BY ACRN

 

ACCOUNTING CLASSIFICATION

 

ACCOUNTING
STATION

 

INCREASE/DECREASE
AMOUNT

 

Army

 

AD

 

21 92035000091C1C09P51108331E1

 

S20113

 

W56HZV

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

[***]

 

 

 

 

PRIOR AMOUNT
OF AWARD

 

INCREASE/DECREASE
AMOUNT

 

CUMULATIVE
OBLIG AMT

 

NET CHANGE FOR AWARD:

 

$

 133,026,853.59

 

$

 4,972,523.00

 

$

 137,999,376.59

 

 

LINE
ITEM

 

ACRN

 

EDI ACCOUNTING CLASSIFICATION

3100AA

 

AD

 

21   091120350000   S20113

 

91C1C095110836000931E1

 

9ZCMB5S20113

 

W56HZV

 

4

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

Reference No. of Document Being Continued

 

CONTINUATION SHEET

 

PIIN/SIIN W56HZV-08-C-0028

 

MOD/AMD P00017

 

Name of Offeror or Contractor: FORCE PROTECTION INDUSTRIES, (INC)

 

 

 

 

 

 

 

 

SECTION I - CONTRACT CLAUSES

 

 

 

Status

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

 

 

I-1

 

CHANGED

 

52.216-24

 

LIMITATION OF GOVERNMENT LIABILITY

 

APR/1984

 

(a) In performing this undefinitized contract action, the Contractor is not
authorized to make expenditures or incur obligations exceeding $137,999,376.59
dollars.

 

(b) The maximum amount for which the Government shall be liable for this
undefinitized contract action is terminated is $222,039,679.00 dollars.

 

(End of Clause)

 

I-2

 

CHANGED

 

252.217-7027

 

CONTRACT DEFINITIZATION

 

OCT/1998

 

(a) A Firm Fixed price contract is contemplated. The Contractor agrees to begin
promptly negotiating with the Contracting Officer the terms of definitive
contract that will include (1) all clauses required by the Federal Acquisition
Regulation (FAR) on the date of execution of the undefinitized contract action,
(2) all clauses required by law on the date of execution of the definitive
contract action, and (3) any other mutually agreeable clauses, terms, and
conditions. The Contractor agrees to submit a fixed price proposal and cost or
pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract action is as follows:

 

Buffalo A2:

 

 

Target Date for Definitization

 

31 August 2010

Beginning of Negotiation

 

01 June 2010

Completion of Negotiation

 

31 July 2010

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with Subpart 15.4
and Part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officers determination of price or fee, the contract
shall be governed by

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii) All clauses required by law as of the date of the Contracting Officers
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized action.

 

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated Firm Fixed price in no event to exceed $222,039,679.00
for the basic quantities.

 

(End of clause)

 

5

--------------------------------------------------------------------------------